Exhibit 10.31 Confidential treatment has been requested for portions of this exhibit. The copy filed herewith omits the information subject to the confidentiality request. Omissions are designated as *. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. NETWORK ACCESS AND DATA CENTER SERVICES AGREEMENT THIS NETWORK ACCESS AND DATA CENTER SERVICES AGREEMENT (“Agreement” or “MSA”) made and entered into this 19th day of April 2008, by and between NET ACCESS CORPORATION (NAC), a corporation formed under the laws of the State of New Jersey, located at 9 Wing Drive, Cedar Knolls, NJ 07927 and Answers Corporation, a corporation formed under the laws of the State of Delaware, located at 237 West 35th Street, Suite 1101, New York NY 10001-1905 (CUSTOMER). NAC has certain networks and services available for access by CUSTOMER pursuant to the terms and conditions of this Agreement. CUSTOMER desires to obtain access to said networks and services. NAC is willing to grant CUSTOMER access to various networks and services pursuant to the terms and conditions of this Agreement. NOW, THEREFORE, the parties agree as follows: 1.NAC'S DUTIES AND OBLIGATIONS: During the Term hereof, NAC shall, subject to the terms and conditions hereof, provide CUSTOMER with access to the INTERNET and other listed services as set in the service orders attached hereto, through NAC. Any and all access to other networks via NAC must be in compliance with all policies and rules of those networks. NAC exercises no control whatsoever over the content of any information passing through it. Stated bandwidths apply only to CUSTOMER to NAC router port attachment. No guarantee of end-to-end bandwidth on the INTERNET is made. NAC cannot guarantee the peering sessions between our customers, vendors, and other non-NAC companies and/or networks. 2.CUSTOMER'S DUTIES AND RESTRICTIONS: CUSTOMER shall provide all necessary preparations required to comply with NAC's installation, maintenance and operational specifications; and, will be responsible for all the costs of relocation of services once installed by NAC, and/or its vendors; and will provide NAC and its suppliers of communication services and equipment, reasonable access to the customers' premises to perform any acts required by this Agreement. NAC's services are only to be used for lawful purposes. Any transmission or re-transmission of material in violation of any Federal or State laws and/or regulations is expressly prohibited. This transmission or re-transmission of material extends to and includes, but is not limited to: any copyrighted materials, materials or communications judged to be threatening or obscene, and any material or communications prohibited by trade secret. NAC does not censor or monitor use of its network(s) and represents that is has no liability to censor and/or monitor the data transmitted on its network(s). NAC exercises no control whatsoever over the content of the information passing through NAC.
